August 28, 2009


Mr. Craig T. Enoch
Winstead PC
401 Congress Avenue, Suite 2100
Austin, TX 78701


Mr. Christopher H. Rentzel
Bracewell & Guiliani
1445 Ross Avenue,  Suite 3800
Dallas, TX 75202-2711
Honorable Anne Ashby
Judge, 134th District Court
600 Commerce Street, Suite 428, 4th Flr
Dallas, TX 75202-4606

RE:   Case Number:  08-0836
      Court of Appeals Number:  05-08-01249-CV
      Trial Court Number:  06-07736

Style:      IN RE  WEEKLEY HOMES, L.P.

Dear Counsel:

      Today the  Supreme  Court  of  Texas  issued  an  opinion  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk
|cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |